Affirmed as modified; Opinion Filed August 20, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-00346-CR

                            DENISE ROCHELLE ROSS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 204th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F-15-75745-Q

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Evans, and Schenck
                                     Opinion by Justice Evans
       A jury convicted Denise Rochelle Ross of felony murder and assessed punishment at sixty

years’ confinement and a $10,000 fine. In three issues, appellant argues the evidence is insufficient

to prove she committed the predicate felony of practicing medicine without a license. The State

brings a cross-issue requesting we reform the trial court’s judgment to reflect that the jury made

an affirmative deadly-weapon finding. After reviewing the record, we modify the trial court’s

judgment as requested and affirm the trial court’s judgment as modified.

                                        BACKGROUND

       On the morning of February 19, 2015, Wykesha Reid was found dead lying on a table in a

room inside a salon at 3815 East Side Avenue, near the Deep Ellum area of Dallas. Reid was

found by “Alicia,” who called 9-1-1. Investigation revealed that Reid had received silicone
injections in her buttocks probably between four and eighteen hours before the body was found.

Some of the silicone had entered Reid’s blood and caused a pulmonary embolism resulting in her

death. Appellant was ultimately charged with causing Reid’s death by injecting her with silicone.

       The salon where Reid was found was leased about one or two months earlier by Deshonte

Robinson and her boyfriend, Keith Walker. Robinson was an eyelash extension technician who

had known appellant, whom she called “Wee Wee,” for about seven years. Robinson testified

appellant approached her about finding a shop and offered to help pay the rent. According to

Robinson, when appellant made this offer, appellant was working doing “butt injections.”

Robinson had witnessed appellant performing the injections with Alicia at a house in the Oak Cliff

area of Dallas. Robinson ultimately found the 3815 East Side location, and Walker co-signed the

lease for the property because he had better credit. There was one private room in the salon, but

Robinson did not work in it. She worked in the main area of the salon. According to Robinson,

appellant and Alicia used the private room to perform injections. Robinson, Alicia, and appellant

each had a key to the salon.

       Robinson testified that she arrived at the salon about 5:30 p.m. on February 18, 2015 to

meet a lash client. The door to the private room was closed, and there were other people unfamiliar

to Robinson sitting in the waiting area. Robinson first saw appellant that night when she came out

of the private room around 6:30 and asked Robinson to turn up the volume on the radio. Appellant

then returned to the room. About thirty to forty-five minutes later, appellant came back out and

told those in the waiting area to leave and asked Robinson to ask her client to leave because the

owner called and complained the music was too loud. Robinson questioned appellant as to why

the owner would call appellant. Robinson told her client she would finish her in the morning, and

appellant offered to pay for the lashes. While Robinson was cleaning up, appellant told her she

could leave too, so she got her stuff together and went home.

                                               –2–
       Robinson called appellant the next morning around 7:00 a.m. and asked if everything was

okay at the shop. Appellant said everything was okay, but told Robinson not to go back because

Alicia had told her a lady had had a seizure. When Robinson asked if the lady was okay, appellant

responded she did not know because she was not there. Although Robinson never saw Alicia the

night of February 18, she knew she was at the shop because she saw her car outside.

       Reid’s daughter, Keaira Reid, testified that her mother received injections in her buttocks

several times to enhance her body. Keaira once went with her mother to what she believed was a

Deep Ellum location where Reid received injections, but Keaira waited outside in their truck for

about three hours while her mother and some of her mother’s coworkers went into the building.

When they got home, Keaira saw that Reid had cotton balls glued to her buttocks and was wearing

a “booty girdle.” On February 18, 2015, the day before her body was discovered in the salon, Reid

picked Keaira up from work and dropped her off at home at around 6:00 p.m. Reid then left and

never returned. The next day, the police came to their home and told Keiara her mother had died.

       There was evidence that appellant, who several witnesses knew as “Wee Wee,” was in the

business of providing what was described as a “Wee Wee booty” by injecting people’s buttocks.

Individuals who had received injections would refer others to appellant who would then arrange

the location, time, and price for the procedure. Appellant and Alicia worked together performing

injections as described by at least two witnesses.

       Vivian Martinez testified she learned about appellant through a coworker. She was told

appellant did “butt injections” and was given appellant’s number in 2012. She called the number

in 2015 to get injections because she wanted “a bigger butt.” Appellant answered the phone and

told her the injections were “water based and it was saline.” When she was ready to get the

procedure done, Martinez called appellant in the morning and scheduled an appointment for that

evening. Appellant gave her the address, quoted a price of $520, and Martinez set up an

                                                –3–
appointment time. Appellant identified herself as “Wee Wee” on both calls. Martinez confirmed

the location where she received injections in her buttocks was 3815 East Side in Dallas. After

Martinez arrived at the location, she called appellant and a person she later learned was called

Alicia, escorted her into the salon. Martinez paid appellant $520 cash at the front desk and waited

her turn. Martinez then went into the private room. There was another woman who was laying on

a table face down. Martinez laid face down on the other table in the room after removing her

clothes from the waist down. Alicia was on Martinez’s right side and appellant was on her left.

She had three injections on each side. After the injections, Martinez received a sheet of paper with

aftercare instructions, cotton balls, and tube of super glue. Later that week, she learned on the

television news about Reid who died at the same salon where she had just received her injections.

Martinez contacted the police and went to the hospital to get checked out.

       Lauren Johnson also received injections in her buttocks from appellant. Johnson testified

that her friend, Mia, referred her to appellant. When Johnson had the money and was ready to get

them, Mia gave her appellant’s phone number, which Johnson confirmed at trial ending in 7982.

Johnson called the number and received an address to go to. Johnson drove from Houston to a

home in South Dallas to get the injections. It was close to midnight when Johnson called appellant

to say she had arrived at the location. Johnson was let into the home while her boyfriend, who

drove with her from Houston, waited in the car. Johnson waited her turn with other people who

were there to get “butt injections.” Appellant and a person she later learned was called “Alicia”

were both performing injections on a woman on a massage table in the dining room of the home.

Appellant was on the left side of the woman and Alicia was on the woman’s right side. Another

man was positioned at the woman’s feet at the end of the massage table. The unidentified man

was sucking up material from a container into syringes and placing them between the thighs of the




                                                –4–
person on the table. Both appellant and Alicia worked together injecting the material in the

syringes into the person on the table.

       Johnson spoke to appellant before she had the injections. Appellant confirmed the price

with Johnson and then explained the procedure and aftercare. Johnson paid $500 for the injections.

She was told that she was being injected with “grade A medicated silicone.” She wore a girdle

with cutouts for the buttocks for about a week to help form the shape, and she had to put super

glue, then cotton balls, on the injection sites until they stopped leaking. There were multiple

syringes injected at each injection site. Johnson described the pain as worse than child birth and

said Alicia gave her a Dum Dum sucker after Johnson told her she was sick to her stomach.

Johnson said having appellant do the injections was referred to as having a “Wee Wee booty.”

Johnson testified that it was very obvious appellant was in charge. Johnson agreed that she got the

injections because she felt like her bottom was small and she wanted it bigger. She did not perceive

her bottom as being deformed.

       In her call to 9-1-1 on the morning of February 19, Alicia told the dispatcher that she was

with Reid at the shop “last night” and Reid said she felt sick. Alicia left Reid laying down at the

shop and returned in the morning to find Reid “not moving” and “cold and hard.” Police arrived

at the scene shortly thereafter. Patrol officer Jay Angelino testified he observed Reid inside a

private room laying face up on a medical or massage table. Officer Scott Bazan, a crime scene

investigator arrived after Angelino. He observed Reid on the table as Angelino described. She

was clothed, but her pants were pulled down just above the pubic area.          There was a sheet

underneath her that had a couple of blood stains on it. Reid had no shoes on and her purse was not

in the room. There were two I.D. cards for Reid in the room. Officers testified the salon had some

furniture and was very clean, but did not look like a working salon because there was no product,

magazines, soap, towels, toilet paper in the bathroom, or garbage cans.

                                                –5–
           When the medical examiner arrived and rolled Reid on her side, one side of Reid’s buttocks

had a “cotton bandage” stuck to it while the other side of her buttocks had a “defect” out of which

clear fluid leaked. Many photographs were taken, a plastic cap was collected from the carpet

inside the room, and swabs were taken of the door handle to the private room inside the salon. The

police also found a Blue Silverado truck parked outside the salon.1 Testing later performed at the

Southwestern Institute of Forensic Sciences (SWIFS) revealed appellant’s DNA on the doorknob

of the private room.

           When lead detective Brian Tabor arrived at the scene on February 19th, he noted it looked

like a working salon-type business, but it was sparsely furnished and so clean, it didn’t look like

anyone was working there. Alicia told him that Reid had come in the night before feeling ill and

wanted a place to lie down. Alicia allowed her to lie down in the private room. Alicia had a key

to the salon2 and gave consent to search the premises. Tabor’s description of the condition of

Reid’s body was consistent with the other officers’ testimonies. She appeared to have injection

sites and a clear liquid on her buttocks. After speaking with Reid’s daughter, Tabor began looking

for a person known as “Wee Wee.”

           Tabor learned Alicia lived at 2810 Birmingham Avenue3 in Dallas, and appellant owned

3220 Meadow Street in Dallas which was down the street from the Birmingham address. Both

properties were located close to the salon at 3810 East Side. Search warrants were executed

simultaneously at the Birmingham and Meadow addresses. At the Birmingham address, police

recovered, among other things, four 5-gallon buckets containing a clear unknown substance, a

green bag containing medical supplies, several syringes, empty super glue packages, empty needle



    1
        In her brief, appellant stated the truck belonged to Reid.
    2
        Alicia told Tabor she had been given the key from appellant.
    3
      There was evidence appellant’s mother Willie Ross co-owned the property. Other evidence at trial indicated
Willie Ross also had another address in Dallas, Texas.
                                                            –6–
boxes, an empty box of Dexametasona, Ace bandages, one Botox vial, 20 Lipoplus vials, a box of

iodine swabs, liquid-filled syringes with needle caps on the end, and a vial of Kenalog. Some of

the syringes found at the Birmingham address were similar to the cap found at the salon. At the

Meadow address, the police recovered six vials of lidocaine HCL jelly, one vial of an unknown

clear substance, one methenolone vial, and one bacteriostatic vial.

         Detective Tabor requested Chad Medaris, a special agent with the U.S. Food and Drug

Administration Office of Criminal Investigations, to test samples from the 5-gallon buckets found

in the search along with tissue samples taken from Reid during the autopsy. Two FDA chemists

using different testing techniques of analysis confirmed the substance in the white buckets and the

samples of tissue and fluid from Reid were consistent with the presence of silicone. They did not

determine the grade of silicone. Nor could they determine whether the silicone found in Reid came

from the silicone in the buckets.

         There was evidence, however, that appellant had purchased large amounts of silicone in

the past in similar buckets. Cary Mellema, vice president and general manager of an industrial

manufacturer of liquid silicone-based products, testified that his company sold product in the same

size and style bucket as those recovered from the Birmingham location. He provided invoices

showing appellant purchased hundreds of pounds of silicone products from his company in 5-

gallon buckets and 1-gallon pails from May 2010 through February 2012.4 He indicated silicone

oil dimethylpolysiloxane lasts forever.

          In addition to Robinson’s testimony, appellant’s cell phone records supported the

conclusion that she was at the salon on the night of February 18 and documented communications

between Reid’s phone and appellant’s phone, as well as Alicia’s phone and appellant’s phone.

Various documents filed with the State indicated the phone number ending in 7982 was appellant’s


   4
       The invoices were to “Rochelle Ross” and listed appellant’s phone number on the order entry worksheets.
                                                       –7–
“master phone.” Police also confirmed Alicia’s number ending in 6863, Reid’s number ending in

8955 and Robinson’s number ending in 2296.

       Sy Ray from ZetX performed a geolocation analysis from appellant’s T-Mobile phone

records from February 18 through February 20, 2015. On the morning of February 18, there were

calls between Alicia and appellant while appellant’s phone was in an area around Fair Park that

included the 3220 Meadow location. That afternoon, Reid’s phone called appellant’ number while

appellant’s phone was in Duncanville. Shortly thereafter, appellant’s phone called Reid back.

Around 5 p.m., appellant’s phone began travelling back to the Fair Park area. At around 5:55 p.m.,

Reid called appellant and a minute later appellant’s phone sent Reid a text message while the phone

was very close to the salon. Appellant’s phone stayed in the area for the next two hours and sent

Reid two text messages around 8:15 p.m. At 8:23 p.m., appellant called Alicia while the phone

was moving south around the Birmingham address area. Over the next two hours, appellant’s

phone moved between the Birmingham address and the Meadow address, back near the salon for

about forty-five minutes, then returned to the Birmingham address for about an hour before moving

to the Meadow address and proceeding further east. Both Alicia and Robinson called appellant

early on the morning of February 19 while appellant’s phone was in Mesquite.

       Dr. Stephen Lenfest performed the autopsy on Reid on February 20, 2015. He testified

that she had some very early stages of decomposition. There were cotton balls glued to the left

buttock and a 1/16th of an inch puncture wound on the right buttock that had a clear, slightly

viscous, material seeping from it. There was a similar puncture wound and liquid under the cotton

balls on the left side. The FDA lab later confirmed the presence of silicone in the tissue samples

sent to it. Lenfest opined Reid’s cause of death was silicone pulmonary embolism from the silicone

that was injected into her buttocks; the silicone entered into blood vessels and travelled first to

Reid’s heart and then to her lungs where it became trapped and caused tissue damage and

                                               –8–
hemorrhaging. Lenfest further indicated the death was a homicide as silicone injections are known

as a high risk procedure that the FDA has outlawed since the 1960s and 1970s except for one

specific type of eye surgery. He concluded that injecting someone with silicone is an act clearly

dangerous to human life and that the silicone would be considered a deadly weapon. Lenfest

thought Reid had died at least four to eight hours before she was found on the morning of February

19. He also indicated that based on the state of decomposition of the body, the injections were

probably done not more than eighteen hours, and no less than four hours, before the body was

found.

         Dr. Robert Bredt from the Texas Medical Board testified the Board has broad authority to

define what acts constitute the practice of medicine. According to Bredt, a person who is injecting

silicone into someone’s body would be practicing medicine because it meets the definition of the

practice of medicine within the statute and within the Board’s rules, specifically those dealing with

nonsurgical cosmetic procedures.       He indicated injections done for enhancement constitute

treatment for deformity because those cosmetic procedures are treating a deformity perceived by

the patient. He noted plastic surgery for breast augmentation is considered the practice of

medicine. He also indicated administrative rules provided nonsurgical cosmetic procedures are

defined as the practice of medicine. Bredt indicated that to practice medicine in Texas, a person

must be licensed by the State and there were no records on file with the Board that either appellant

or Alicia were licensed to practice medicine in Texas. Bredt further testified injecting industrial

grade silicone into a woman’s body or buttocks could be an act clearly in risk to human life. He

also stated the silicone injections could be a deadly weapon because they could be life threatening.

         The only witness to testify for the defense at the guilt/innocence stage of trial was Joshua

Dodd. Dodd stated at about 1:00 a.m. on February 19, 2015, he left a bar in the Deep Ellum area

to visit friends who lived next door to 3815 East Side Avenue. As he was driving there, a dark

                                                 –9–
colored, good sized truck was tailgating behind him. After Dodd parked his car in front of his

friend’s loft, the truck swerved around him and parked directly in front of 3815 East Side. Dodd

saw who he later identified as Alicia get out of the passenger’s side of the truck. He did not know

whether or not someone else was in the driver’s side. Todd did not see Alicia go into the building.

At trial, Dodd identified the truck found outside the salon on February 19 as the same truck he saw

the previous night.

                                                    ANALYSIS

         A.    Standard of Review

         In three issues, appellant challenges the sufficiency of the evidence to support her felony

murder conviction based on practicing medicine without a license, specifically arguing (1) there is

no evidence that appellant received any money from Reid, (2) there is no evidence that performing

silicone injections for purely vanity reasons constitutes the practice of medicine under the

definition in the occupations code, and (3) there was no evidence that appellant injected Reid with

silicone or assisted Alicia in doing so.

         We review sufficiency of the evidence challenges under well-established standards.

See Jackson v. Virginia, 443 U.S. 307, 319 (1979); Brooks v. State, 323 S.W.3d 893, 899 (Tex.

Crim. App. 2010) (plurality op.).5 To evaluate the sufficiency of the evidence, an appellate court

must view the combined and cumulative force of the evidence in the light most favorable to the

verdict to determine whether, based on the evidence and all reasonable inferences therefrom, any

rational trier of fact could have found each element of the offense beyond a reasonable

doubt. Ramsey v. State, 473 S.W.3d 805, 808 (Tex. Crim. App. 2015). The jury, as sole judge of

the witnesses' credibility and the weight to be given their testimony, is free to accept or reject any


    5
      Although appellant argues the evidence is legally and factually insufficient to support her conviction, we address
her sufficiency challenges under the single standard for evaluating sufficiency of the evidence to support a finding
required to be proven beyond a reasonable doubt. See Brooks, 323 S.W.3d at 895.
                                                        –10–
or all of the evidence presented by either side. Jones v. State, 333 S.W.3d 615, 620 (Tex. App.—

Dallas 2009, pet. ref’d).

       Appellate review does not intrude on the jury’s role to “resolve conflicts in the testimony,

to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate facts.”

Jackson, 443 U.S. at 319. Instead, the appellate court presumes the fact finder resolved any

conflicting inferences in favor of the prosecution and defers to that resolution. Cavazos v. Smith,

565 U.S. 1, 7 (2011) (per curiam). In analyzing legal sufficiency, we therefore “determine whether

the necessary inferences are reasonable based upon the combined and cumulative force of all the

evidence when viewed in the light most favorable to the verdict.” See Clayton v. State, 235 S.W.3d
772, 778 (Tex. Crim. App. 2007) (quoting Hooper v. State, 214 S.W.3d 9, 16–17 (Tex. Crim. App.

2007)). Direct and circumstantial evidence are equally probative in establishing the guilt of an

actor, and circumstantial evidence alone can be sufficient to establish guilt. See Hooper, 214
S.W.3d at 13. The standard of review is the same for both direct and circumstantial cases. See

Kuciemba v. State, 310 S.W.3d 460, 462 (Tex. Crim. App. 2010). Each fact need not point directly

and independently to the defendant’s guilt so long as the cumulative force of all the evidence,

when coupled with reasonable inferences to be drawn from that evidence, is sufficient to support

the conviction. Hooper, 214 S.W.3d at 13. Legally sufficient evidence need not exclude every

conceivable alternative to the defendant's guilt, Ramsey, 473 S.W.3d at 811.

       B.      Practicing Medicine Without a License

       Appellant was charged with causing Reid’s death. The indictment alleged that on or about

February 18, 2015, appellant intentionally, knowingly, and recklessly committed “the felony

offense of Practicing Medicine without a License, and while in the course of and in furtherance of

the commission of said felony, [appellant] committed an act clearly dangerous to human life, to




                                              –11–
wit: by injecting Wakesha Reed[sic] with silicone, a deadly weapon, and did thereby cause the

death of . . . Wakesha Reid.”

         Pursuant to the Texas Occupations Code, a person commits a third-degree felony if she

practices medicine without a license and causes another physical or psychological harm. See TEX.

OCC. CODE ANN. § 165.153 (West 2012). Practicing medicine is defined in the occupations code

as the diagnosis, treatment, or offer to treat a mental or physical disease or disorder or a physical

deformity or injury by any system or method, or the attempt to effect cures of those conditions, by

a person who either (1) publicly professes to be a physician or surgeon or (2) directly or indirectly

charges money or other compensation for those services.                          See TEX. OCC. CODE ANN.

151.002(a)(13) (West Supp. 2017).

         Under the law of parties, a person is criminally responsible as a party to an offense if the

offense is committed by his own conduct, by the conduct of another for which he is criminally

responsible, or both. TEX. PENAL CODE ANN. § 7.01(a) (West 2011). Under section 7.02(a), a

person is criminally responsible as a party if, acting with intent to promote or assist the commission

of the offense, he solicits, encourages, directs, aids, or attempts to aid the other person to commit

the offense. Id. § 7.02(a)(2). In determining whether the accused participated as a party, the court

may look to events occurring before, during, and after the commission of the offense, and may rely

on actions of the defendant which show an understanding and common design to commit the

offense. Ransom v. State, 920 S.W.2d 288, 302 (Tex. Crim. App. 1994); Burdine v. State, 719
S.W.2d 309, 315 (Tex. Crim. App. 1986).6

         In her first issue, appellant argues the evidence is insufficient to support her conviction

because there was no evidence that either appellant or Alicia charged Reid money for injections


    6
      Although the indictment against appellant did not plead law of parties, the jury charge contained instructions on
the law of parties. See Marable v. State, 85 S.W.3d 287, 287 (Tex. Crim. App. 2002) (en banc) (law of parties need
not be pled in the indictment).
                                                        –12–
she received on the night she died. We disagree. Although there is no direct evidence as to what

Reid paid appellant or Alicia for the injections that ultimately caused her death, there was

considerable evidence that appellant charged money for performing injections. Johnson testified

she paid $500 for injections from appellant and Martinez testified that she paid $520 to appellant

for injections. Both women went to locations where other people were also getting injections from

appellant. Robinson also testified that when appellant offered to help pay rent if Robinson found

a salon to lease, appellant was working doing “butt shots.” Robinson testified that on the night of

February 18, there were people in the salon waiting area that were not her clients. Finally, Reid’s

daughter, Keaira, indicated that her mother had received injections about three times before

February 18. Keaira once went with her mom to the Deep Ellum area and waited in the truck while

Reid got injections. After speaking with Keaira, Tabor tried to locate “Wee Wee,” which was a

new name to him at that point. Several witnesses testified they knew appellant as Wee Wee.

Viewed in the light most favorable to the verdict, a rational jury could have made the reasonable

inference that Reid, like others who received injections from appellant and Alicia, paid for them.

We therefore conclude the evidence is sufficient to support a finding that appellant, acting

individually or as party, charged Reid for the injections she received on the night she died. We

resolve appellant’s first issue against her.

        In her second issue, appellant contends the evidence is insufficient to establish she was

practicing medicine because “injecting a substance into another person purely for vanity reasons”

does not fall within the occupations code’s definition of “practicing medicine.” Dr. Robert Bredt

from the Texas Medical Board testified that a person injecting silicone into another person

constitutes the practice of medicine because it meets the definition in the statute and the Board’s

rules addressing nonsurgical cosmetic procedures. He noted injections performed for

enhancements constitute a treatment for deformity because of a deficiency perceived by the

                                               –13–
patient. Although none of the witnesses who received the injections indicated they viewed their

buttocks as deformed, they clearly wanted their buttocks to be larger than they were, and thus

perceived them as too small. Accordingly, there was sufficient evidence from which a reasonable

jury could have found that injecting silicone into Reid’s buttocks constituted “practicing

medicine.” See Agripino v. State, 217 S.W.3d 707, 714–15 (Tex. App.—El Paso 2007, no pet.)

(evidence was sufficient to establish injections for vanity reasons constituted practicing medicine

based on similar testimony from representative of State Board of Medical Examiners). We

therefore resolve appellant’s second issue against her.

       In her third issue, appellant argues the evidence is insufficient to support her conviction

because it fails to show she, individually or as a party, injected Reid with silicone, thereby causing

her death. Although there was no direct evidence as to who performed the injections on Reid’s

buttocks, including the ones she received on the night she died, there was ample circumstantial

evidence from which the jury could conclude that either appellant or Alicia with appellant’s

assistance administered the injections.

       Reid was found dead in the room that, according to Robinson, Alicia and appellant used to

perform “butt injections.” After Tabor spoke to Reid’s daughter about her mother’s death, he

began to look for a person called “Wee Wee,” the name several witnesses called appellant. Reid

called appellant’s phone at 3:08 p.m. on February 18th and appellant’s phone contacted Reid’s

phone at 3:21 p.m. the same day. At around 5 p.m. that evening, appellant’s phone began moving

towards the Fair Park area of Dallas. At 5:54 p.m. Reid called appellant and who then sent a text

to Reid while appellant’s phone was very close to 3815 East Side. Appellant’s phone remained

near that location for the following two hours. The jury could have inferred from these records

and the geolocation analysis of appellant’s phone that appellant and Reid were present at the salon

together on February 18. Additionally, on the evening of February 18, Robinson saw appellant

                                                –14–
twice exit the room in which Reid was found dead the next morning. The first time was at about

6:30 when appellant came out of the private room to tell Robinson to turn up the radio and then

again thirty to forty-five minutes later when she came out of the room to tell everyone to leave.

Appellant’s phone was also in the vicinity of the salon for about forty minutes from 8:43 to 9:30

p.m. that evening. The only DNA found on the door handle of the private room was that of

appellant.

       Although appellant argues there is no evidence she had her phone in her possession during

the relevant times, evidence from other witnesses who had injections by appellant suggests

appellant’s use of her phone on February 18 was consistent with how she used her phone with

previous clients. Moreover, the phone was in appellant’s possession on the morning of February

19 when Robinson called her to see if it was okay to return to the salon. Appellant’s previous

clients also testified that appellant and Alicia performed injections on them simultaneously.

Viewed in the light most favorable to the verdict, we conclude the evidence was sufficient for a

rational jury to infer appellant was present in the private room in the salon on February 18 when

appellant and/or Alicia injected Reid with silicone ultimately causing her death.

       In reaching this conclusion we necessarily reject appellant’s contention that a conviction

based on circumstantial evidence cannot be sustained if the circumstances do not exclude every

other reasonable hypothesis except that of guilt of the defendant. Although inferences based on

mere speculation are insufficient to support a conviction, the State’s evidence need not exclude

every reasonable hypothesis except defendant’s guilt. See Ramsey, 473 S.W.3d at 808 n.3, 809.

It is sufficient that the evidence viewed in the light most favorable to the State’s case, supports the

incriminating inference that appellant, individually or as a party, injected Reid with silicone

thereby causing her death. See id. We therefore resolve appellant’s third issue against her.




                                                –15–
       C.     State’s Cross-Issue

       In its cross-issue, the State requests that we modify the judgment to correctly reflect that

the jury made an affirmative deadly weapon finding. We agree. The record reflects that in

response to a special issue, the jury unanimously found that appellant used or exhibited a deadly

weapon, namely silicone, in the commission of the offense. The trial court’s judgment however,

incorrectly indicates “N/A” under the heading “Findings on Deadly Weapon.”

       The court has the power to modify an incorrect judgment to make the record speak the truth

when it has the necessary information before it to do so. See TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991 pet. ref’d). Here, this Court has the necessary information to correct the

trial court’s judgment to include a deadly weapon finding. Accordingly, we modify the “Judgment

of Conviction By Jury” to include an affirmative deadly weapon finding by deleting “N/A” and

replacing it with “Yes, not a firearm” under the heading “Findings on Deadly Weapon.”

                                        CONCLUSION

       Based on the record before us, we conclude the evidence is sufficient to support appellant’s

conviction. We modify the trial court’s judgment to include an affirmative deadly weapon finding.

As modified, we affirm the trial court’s judgment.




                                                     /David Evans/____
                                                     DAVID EVANS
                                                     JUSTICE

Do Not Publish
TEX. R. APP. P. 47
170346F.U05




                                              –16–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DENISE ROCHELLE ROSS, Appellant                    On Appeal from the 204th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-17-00346-CR         V.                      Trial Court Cause No. F-15-75745-Q.
                                                    Opinion delivered by Justice Evans,
 THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Schenck
                                                    participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:
        Under the heading "Findings on Deadly Weapon" we delete "N/A" and replace it
        with "Yes, not a Firearm."
As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 20th day of August, 2018.




                                             –17–